On a motion for a rehearing, the defendant’s counsel contended that the requirement to give security, other than upon the property of the company, in a case like this, was oppressive, the stockholders of the company being nonresidents and not personally liable beyond the value of their respective stock; that the property of the company was the only fund to *340wbicb tbe plaintiff could resort for payment, if tbe action were not stayed but should proceed immediately to a judgment in bis favor; and that if a sufficient amount of such property to cover any judgment that be could possibly recover herein, were set apart for bis security as a condition of staying the proceedings, this was all that could justly and reasonably be demanded; and tbe decision of this court should at least be modified to that extent. They also argued that tbe foregoing decision, in so far as it affirms tbe stay of proceedings herein, proceeds upon tbe assumption that tbe United States are under obligation to pay tbe damages here demanded; and that, if this is so, tbe act of congress of March 3, 1875, and tbe acts of the legislature of this state, cb. 291 of 1874, and cb. 119 of 1872, as amended by cb. 291 of 1873, operate to delay plaintiff in resorting to bis common-law remedy in trespass against the company until be shall have exhausted tbe remedy furnished by those acts; and therefore that defendant was legally entitled to a stay herein without terms.
Tbe motion for a rehearing was denied.